DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The indicated allowability of claims 1,3-8 are withdrawn in view of the newly discovered reference(s) to (JP 2008190893, Akim KK cited by applicant).  Rejections based on the newly cited reference(s) follow.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (JP 2008190893, Akim KK cited by applicant)
Regarding claim 1, Akim teach A sensor test apparatus which tests a sensor which detects a first physical quantity,(Note par.8 (electronic component inspection apparatus) and par 35, pressure) the sensor test apparatus comprising: 

an application unit comprising at least one application device, (Note combination of temperature control and pressure increasing interpreted as suggesting application devices) the application device including
- a socket to which the sensor is electrically connected, (Note detection module 70 [0065-0066] for the socket which is electrically connected by probes 73 to the pressure sensor under test)
a first application part which applies the first physical quantity to the sensor, (Note pressure container 10, par. 36) the first physical quantity being detected by the sensor, (Note pressure par. 35) and 
a second application part which applies a second physical quantity to the sensor, (Note claim 2) the second physical quantity being different from the first physical quantity; (Note temperature claim 2)
a test unit which tests the sensor via the socket based on a signal output from the sensor, the signal corresponding to the first physical quantity detected by the sensor; (Note pc, par. 73) and 
a conveying device which conveys the sensor into and out of the application unit, (Note carry in means, par. 70 and carry out means par. 74)

wherein the second application part is a temperature adjustment part which applies a thermal stress as the second physical quantity to the sensor to adjust the temperature of the sensor. (Note claim 2, conduct the electronic component to the inspection temperature also note par. 30)

	Regarding claim 3, Akim teach wherein the application device includes a pusher (urging means par. 52)  which contacts the sensor and presses the sensor against the socket (73), and the temperature adjustment part (heat conduction means 50) is disposed in the pusher.
	Regarding claim 5, Akim KK teach wherein the first application part is a pressure application part which applies a pressure to the sensor. (Note par. 34, air pressure is supplied)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Akim KK (JP 2008190893, cited by applicant) in view of Suga et al. (US 20070057686) in view of Deckert et al. (US 6137303).
Akim KK teach the instant invention.
Regarding claim 4, Akim KK does not teach wherein the application unit comprises a plurality of the application devices, each of the application devices includes a pusher which contacts the sensor and presses the sensor against the socket, and a movement mechanism which moves the pusher relative to the socket.
Deckert et al. teach wherein the application unit comprises a plurality of the application devices,(Note each test stations column 4, lines 30-63) each of the application devices includes a pusher which contacts (Note contacts, column 4 lines 63-65) the sensor and presses the sensor against the socket, and a movement mechanism which moves the pusher relative to the socket. (Note contacts, column 4 lines 63-65 and column 10, lines 40-47)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Akim KK to include the teaching of Deckert et al. because it reduce the time to test multiple devices. (Note Deckert et al. column 2, lines 49-50)  


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Akim KK (JP 2008190893, cited by applicant) in view of in view of Tuckerman et al. (US 5541524).
Akim KK teach the instant invention except:
Regarding claim 6, Olsen et al. does not teach wherein the first application part is a differential pressure application part which applies two kinds of pressures to the sensor.
Tuckerman et al. teach wherein the first application part is a differential pressure application part which applies two kinds of pressures to the sensor. (Note column 4, lines 22-25)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Olsen et al. to include the teaching of Tuckerman et al. because it would allow the dut to be held in place. (Note Tuckerman et al. Note column 4, lines 22-25)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Akim KK (JP 2008190893, cited by applicant) in view of 6TL-33 In-line test handler https://youtu.be/D2wJr_LXsGI?t=65 (hereafter Handler).
Akim KK teach the instant invention except.
Regarding claim 8, Akim KK does not teach wherein the sensor test apparatus comprises an apparatus main body housing the application unit, the test unit, and the conveying device, 
the apparatus main body has a first opening through which the sensor is fed to a first position in the sensor test apparatus and a second opening through which the sensor is ejected from a second position in the sensor test apparatus,  and the conveying device moves the untested sensor from the first position to the application unit and moves the tested sensor from the application unit to the second position.
Handler teach wherein the sensor test apparatus comprises an apparatus main body housing the application unit (probes applies pressure), (Note Fig, below)

    PNG
    media_image1.png
    904
    1213
    media_image1.png
    Greyscale


the test unit (computer executing the process, Note Fig. below), 

    PNG
    media_image2.png
    887
    1172
    media_image2.png
    Greyscale

and the conveying device, (Note time beginning at 59 secs and Fig. below)
the apparatus main body has a first opening through which the sensor is fed to a first position in the sensor test apparatus, (Note 59 secs. of video, Note the dut proceeds from the left) and a second opening through which the sensor is ejected from a second position in the sensor test apparatus,(Note 59secs to 1.03)  and the conveying device moves the untested (comes from the left, Note 59 secs) sensor from the first position to the application unit (probes applying pressure) and moves the tested sensor from the application unit to the second position. (Note 59secs to 1.04)

    PNG
    media_image3.png
    899
    1194
    media_image3.png
    Greyscale

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of AKim KK to include the teaching of Handler because it would keep the DUT covered during the process thereby minimizing the possibility of contamination of foreign materials.

Allowable Subject Matter
Claims 9-11 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441. The examiner can normally be reached M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRIUS R PRETLOW/            Examiner, Art Unit 2858                                                                                                                                                                                            
/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858